Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2014 0140139 (KR ‘139) in view of US 2011/0089385 to Wada et al. (Wada) and US 2013/0100378 to Murata et al. (Murata).
KR’139 is a published application of KR 2013 0058223 and the translation of KR 2013 0058223 is hereby provided as an attachment for convenience. 
KR’139 discloses an antireflection film comprising a substrate, a hard coating layer on the substrate and a low refractive index layer on the hard coating (paragraphs 6-8, and 102-103).  A liquid crystal display device comprises a polarizing film and the antireflection film provided on each side of the polarizing film (paragraph 105).  The hard coating layer provides scratch prevention function in light of good surface hardness (paragraph 103). The low refractive index layer is obtained from a photocurable coating composition comprising a polysilsesquioxane, a UV curable  compound, an inorganic particle, a surfactant, a photoinitiator and a solvent 
			
    PNG
    media_image1.png
    189
    275
    media_image1.png
    Greyscale

Wherein R1, R2, R3 and R4 each independently represent a chemical formula:  

    PNG
    media_image2.png
    208
    498
    media_image2.png
    Greyscale

The UV curable compound comprises pentaerythritol acrylate and fluoride methacrylate with a chemical formula: 

    PNG
    media_image3.png
    117
    381
    media_image3.png
    Greyscale

The reaction of the reactive functional groups on the polysilsesquione and UV curable compound results in a crosslinked, low refractive index layer.  The photocurable coating composition comprises 2g of polysilsesquioxane, 1g of fluoride methacrylate, 2.5g of pentaerythritol acrylate, 224g of methyl isobutyl ketone solvent and 6g of hollow silica particle with a number average particle diameter of 40 nm (paragraphs 150 and 151).  The photocurable coating composition otherwise contains 66 parts by weight of the fluoride methacryate, and 200 parts by weight of hollow silica particle based on 100 parts by weight of the UV curable compound.  
The photocurable coating composition comprises 0.1 to 10 wt% of polysilsesquioxane, 0.5 to 5 wt% of inorganic particles (paragraph 31). 
KR’139 does not explicitly disclose a polysilsesquioxane having a cage structure with at least one reactive functional group being substituted and its content of 0.5 to 30 parts by weight based on 100 parts by weight of the photopolymerizable compound.  There is no teaching or suggestion of a substrate comprising a polyester film having an in-plane retardation value set out in the claim.  
Wada, however, discloses an antireflective film comprising a low refractive index layer, a high refractive index layer, a hard coat layer and a substrate 

    PNG
    media_image4.png
    209
    440
    media_image4.png
    Greyscale

Alternatively, the resin composition comprises at least one cage silsesquioxane compound represented by formula (2): 

    PNG
    media_image5.png
    122
    386
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an silsesquioxane comprising at least one cage silsesquioxane compound in an amount of up to 30 wt% disclosed in Wada in the photocurable coating composition disclosed in KR’139 motivated by the desire to enhance heat resistance and 
Murata, however, discloses a liquid crystal display device comprises a polarizing film and a protective film provided on each side of the polarizing film (abstract).  The protective film comprises a polyester film having an in-plane retardation of 3000 to 30,000 nm and a ratio of retardation to thickness direction of 0.2 to 1.2 (paragraphs 31, 37 and 38).  The polyester film is a uniaxially or biaxially stretched film of polyethylene terephthalate having excellent thermal and mechanical properties and high intrinsic birefringence (paragraph 58). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a polyester film disclosed in Murata for the substrate of KR’139 motivated by the desire to provide the antireflection film having high visibility and durability while maintaining low thickness thereof.  
As to claim 2, Murata discloses that the polyester film is a uniaxially or biaxially stretched film of polyethylene terephthalate having excellent thermal and mechanical properties and high intrinsic birefringence (paragraph 58). 
As to claim 3, KR’139 discloses the photocurable coating composition comprising 2g of polysilsesquioxane, 1g of fluoride methacrylate, 2.5g of pentaerythritol acrylate, 224g of methyl isobutyl ketone solvent and 6g of hollow silica particle with a number average particle diameter of 40 nm (paragraphs 150 and 151).  The pentaerythritol acrylate contains a (meth)acryloyl group. 

As to claims 7, 8, and 10-12, KR’139 discloses the photocurable coating composition comprising 2g of polysilsesquioxane, 1g of fluoride methacrylate, 2.5g of pentaerythritol acrylate, 224g of methyl isobutyl ketone solvent and 6g of hollow silica particle with a number average particle diameter of 40 nm (paragraphs 150 and 151).  The fluoride group (meth)acrylate has a (meth)acryloyl group as shown in chemical formulas 2-4. 
As to claims 13 and 14, KR’139 discloses an antireflection film comprising a substrate, a hard coating layer on the substrate and a low refractive index layer on the hard coating (paragraphs 6-8, and 102-103).  The hard coating layer provides scratch prevention function in light of good surface hardness (paragraph 103).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over KR ‘139 in view of Wada and Murata as applied to claim 1 above, further in view of US 2010/0246014 to Asahi et al. (Asahi).  
KR’139 does not explicitly disclose a fluorine-based compound containing a photo-reactive functional group has a weight average molecular weight of 2,000 to 200,000.  
Asahi, however, discloses an antireflection film comprising a transparent substrate, and a low refractive index layer provided on the transparent substrate 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fluorine-containing antifouling agent disclosed in Asahi in the photocurable coating composition of KR’139 motivated by the desire to provide excellent antifouling properties while enhancing scratching resistance.  

Claims 1-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over KR’139 in view of Wada and US 2013/0194211 to Shinohara et al. (Shinohara).
KR’139 discloses an antireflection film comprising a substrate, a hard coating layer on the substrate and a low refractive index layer on the hard coating (paragraphs 6-8, and 102-103).  A liquid crystal display device comprises a polarizing film and the antireflection film provided on each side of the polarizing film (paragraph 105).  The hard coating layer provides scratch prevention function in light of good surface hardness (paragraph 103). The low refractive index layer is obtained from a photocurable coating composition comprising a polysilsesquioxane, a UV curable  compound, an inorganic particle, a surfactant, a photoinitiator and a solvent 
			
    PNG
    media_image1.png
    189
    275
    media_image1.png
    Greyscale

Wherein R1, R2, R3 and R4 each independently represent a chemical formula:  

    PNG
    media_image2.png
    208
    498
    media_image2.png
    Greyscale

The UV curable compound comprises pentaerythritol acrylate and fluoride methacrylate with a chemical formula: 
				
    PNG
    media_image3.png
    117
    381
    media_image3.png
    Greyscale


The photocurable coating composition comprises 0.1 to 10 wt% of polysilsesquioxane, 0.5 to 5 wt% of inorganic particles (paragraph 31). 
KR’139 does not explicitly disclose a polysilsesquioxane having a cage structure with at least one reactive functional group being substituted and its content of 0.5 to 30 parts by weight based on 100 parts by weight of the photopolymerizable compound.  There is no teaching or suggestion of a substrate comprising a polyester film having an in-plane retardation value set out in the claim.  
Wada, however, discloses an antireflective film comprising a low refractive index layer, a high refractive index layer, a hard coat layer and a substrate (paragraphs 180-196).  The low refractive index layer is obtained by curing a resin composition comprising up to 30 wt% of at least one cage silsesquioxane compound having at least three polymerizable groups and at least three non-polymerizable groups (paragraphs 12, 15 and 102).  

    PNG
    media_image4.png
    209
    440
    media_image4.png
    Greyscale

The polymerizable group is an epoxy, a vinyl ether, an amine, or an acrylic acid ester (paragraph 39).  The non-polymerizable group is an alkyl group, a cylcloalkyl group or an aryl group (paragraphs 42-46).  Alternatively, the resin composition comprises at least one cage silsesquioxane compound represented by formula (2): 

    PNG
    media_image5.png
    122
    386
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an silsesquioxane comprising at least one cage silsesquioxane compound in an amount of up to 30 wt% disclosed in Wada in the photocurable coating composition disclosed in KR’139 motivated by the desire to enhance heat resistance and mechanical strength of the low refractive index layer without compromising its refractive index.  
oC.  The polyester film is further stretched in machine direction with a stretching ratio of less than 2.0 (paragraphs 45 and 46).   This is an exact approach disclosed in Applicant’s specification by which the polyester substrate is fabricated; therefore, it is the examiner’s position that the retardation ratio of an in-plane retardation to a thickness-direction retardation from 0.2 to 1.2 would be present as like material has like property.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a polyester film disclosed in Shinohara for the substrate of KR’139 motivated by the desire to provide the antireflection film having high visibility and durability because rainbow unevenness due to the observation angle is eliminated.  
As to claim 2, Shinohara discloses that the polyester film comprising polyethylene terephthalate is subjected to transverse stretching with a tenter at a stretching ratio from 3.0 to 5.5 and at a temperature of 80 to 130oC.  The polyester film is further stretched in machine direction with a stretching ratio of less than 2.0 (paragraphs 45 and 46).   

As to claims 4-6, Wada discloses that the low refractive index layer is obtained by curing a resin composition comprising up to 30 wt% of at least one cage silsesquioxane compound having at least three polymerizable groups and at least three non-polymerizable groups (paragraphs 12 and 15).
As to claims 7, 8, and 10-12, KR’139 discloses the photocurable coating composition comprising 2g of polysilsesquioxane, 1g of fluoride methacrylate, 2.5g of pentaerythritol acrylate, 224g of methyl isobutyl ketone solvent and 6g of hollow silica particle with a number average particle diameter of 40 nm (paragraphs 150 and 151).  The fluoride group (meth)acrylate has a (meth)acryloyl group as shown in chemical formulas 2-4. 
As to claims 13 and 14, KR’139 discloses an antireflection film comprising a substrate, a hard coating layer on the substrate and a low refractive index layer on the hard coating (paragraphs 6-8, and 102-103).  The hard coating layer provides scratch prevention function in light of good surface hardness (paragraph 103).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over KR ‘139 in view of Wada and Shinohara as applied to claim 1 above, further in view of US 2011/0075261 to Fukuda et al. (Fukuda). 

Fukuda, however, discloses an antireflection film comprising a transparent substrate, and a hard coating layer on the transparent substrate, and a low refractive index layer provided on the hard coating layer (paragraph 160).  The low refractive index layer is obtained from a composition containing a fluorine-containing copolymer and hollow silica fine particles (paragraphs 166, 170, and 191).  The fluorine-containing copolymer has a weight average molecular weight of 15,000 or 200,000 with a fluorine content of from 20 to 60% by mass (paragraphs 171 and 188).  The fluorine-containing copolymer contains a photoreactive functional group selected from an epoxy group, a vinyl group, and (meth)acryloyl group (paragraphs 173-176).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fluorine-containing copolymer disclosed in Fukuda in the photocurable coating composition of KR’139 motivated by the desire to provide excellent antifouling properties while enhancing scratching resistance.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788